United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
E.M., Appellant
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
SAN JUAN MEDICAL CENTER,
)
San Juan, PR, Employer
)
___________________________________________ )
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-950
Issued: September 25, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JURISDICTION
On March 27, 2012 appellant filed a timely appeal from the January 3, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury causally related to factors of his federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted evidence subsequent to the January 3, 2012 OWCP decision. The
Board cannot consider this evidence, however, as its review of the case is limited to the evidence of record which
was before OWCP at the time of its final decision. 20 C.F.R. § 501.2(c).

FACTUAL HISTORY
On September 28, 2011 appellant, then a 53-year-old diagnostic radiologic technologist,
filed an occupational disease claim alleging that he sustained a right knee and right shoulder
conditions after 28 years in the performance of duty. He first became aware of the injury and its
relation to his work on March 1, 2011.
In an August 1, 2011 magnetic resonance imaging (MRI) scan report of the right
shoulder, Dr. Eduardo Acosta, a Board-certified diagnostic radiologist, diagnosed supra and
infraspinatus tendinopathy, focal small undersurface supraspinatus tear, anterior superior labral
tear with associated paralabral cyst, bursitis and hypertrophic changes at the acromioclavicular
joint impressing upon the supraspinatus tendon.
In an August 29, 2011 x-ray, Dr. Luis Alonso-Dafauce, a Board-certified diagnostic
radiologist, diagnosed right shoulder peritendinosis calcarea. He also provided an x-ray of the
right knee on the same date and diagnosed severe degenerative osteoarthritis with an associated
small suprapatellar effusion.
In a September 5, 2011 report, Dr. Magdiel Mayo Urdaz, a treating physician and
orthopedic sports medicine specialist, noted that appellant was scheduled for right knee
arthroscopic surgery on September 16, 2011. He advised that appellant had right knee swelling
and locking right shoulder pain. Appellant had mechanical locking in the knee with decreased
range of motion in the shoulder. He diagnosed right meniscal tear, rotator cuff tear, meniscal
tear and rotator cuff tear. Dr. Urdaz also recommended a right shoulder steroid injection.
In a September 6, 2011 statement, appellant noted that, during the month of March, he
began to feel pain around his right shoulder. His position required the use of his right arm by
typing on the keyboard or when he needed to lift patients, most of whom were incapacitated.
Appellant moved patients from their wheelchairs to the MRI scan table, from patient stretchers to
the MRI scan stretchers and then to the machine table and vice-versa. His work required
“repetitively sitting, standing, walking, bending, pushing and lifting multiple accessories and
‘coils’ constantly. Some of these coils, used for each patient, weighed close to 30 pounds.”
Appellant explained that these activities were necessary to perform the diversity of MRI scan
studies, and that he saw approximately 30 patients every day, for five or six days every week for
25 years in MRI scan and 3 years in computerized automated tomography (CAT) scan and x-ray.
He indicated that he felt aching sensation in the right shoulder joint and an inability to move,
when lifting his arm or lifting moderate to heavy objects accompanied with swelling and
bruising. Appellant further explained that the pain in his right knee began in February.
In a September 6, 2011 physician’s report form, Dr. Urdaz indicated that appellant was
capable of working eight hours per day with restrictions from September 6 through
December 6, 2011. He diagnosed right knee medial tear and right rotator cuff tear.
On October 11, 2011 OWCP received additional statements from appellant and
photographs of the machines utilized to accomplish his work duties. Appellant reiterated his
duties as a diagnostic radiologist technician over the past 28 years.

2

OWCP also received an MRI scan of the right knee from Dr. Jorge Gago, a Boardcertified diagnostic radiologist, who determined that appellant had a torn degenerated medial
meniscus of the anterior horn and body, a complex tear of the posterior horn, a medial
displacement of meniscus tissue, high grade chondromalacia medial femoral condyle and tibial
plateau with subchondral edema and subchondral cysts. Dr. Gago noted that appellant had an
unremarkable lateral meniscus and lateral tibiofemoral cartilage within normal limits. He
indicated that appellant had mild partial thickness cartilage loss at the medial patellar articular
facet and no focal cartilage defect. Dr. Gago advised that appellant’s anterior and posterior
cruciate ligaments, medial and lateral collateral ligaments, quadriceps and patellar tendons were
normal.
In a September 12, 2011 statement, Juan Vega, appellant’s supervisor, confirmed that
appellant worked for the employing establishment since 1988. Appellant’s duties included
frequently transferring patients from their wheelchairs to the MRI scan machines and stretchers.
Mr. Vega indicated that the position required heavy lifting, walking and long hours in front of
the computer monitor and keyboarding system.
In a December 13, 2011 report, Dr. Urdaz noted that he was treating appellant for his
right knee meniscal tear for which he underwent arthroscopic surgery on September 16, 2011.
He noted that appellant had a medial meniscal tear with “associated probable traumatic arthritis
versus degenerative.” Dr. Urdaz opined that this could be attributed to constant trauma while
working with lifting heavy materials and constant bending and standing up. He indicated that
appellant would need a total knee replacement in the future and provided light-duty work
restrictions.
By decision dated January 3, 2012, OWCP denied appellant’s claim. It found that the
medical evidence did not establish that the claimed medical conditions were related to the
accepted work-related activities. OWCP also noted that, while appellant claimed a right arm
condition, the medical evidence generally pertained to a right knee condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged and
that any disability and/or specific condition for which compensation is claimed are causally related
to the employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

3

statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by the
claimant.5
ANALYSIS
The evidence establishes that appellant engaged in activities that included using his right
arm by typing on a keyboard, as well as lifting patients back and forth from the stretchers and
wheelchairs to the machinery utilized in his duties as a diagnostic radiologic technologist.
However, appellant submitted insufficient medical evidence to establish that his right knee or
right arm or shoulder condition was caused or aggravated by these activities or any other specific
factors of his federal employment.
Appellant submitted several reports from Dr. Urdaz dating from September 5 to
December 13, 2011. In his September 5 and 6, 2011 reports, Dr. Urdaz indicated that appellant
was scheduled for right knee arthroscopic surgery on September 16, 2011. He diagnosed right
meniscal tear, rotator cuff tear, meniscal tear and rotator cuff tear. However, the Board notes
that these reports do not specifically address whether any factors of appellant’s employment
caused his diagnosed condition.6 Consequently, the Board finds that this evidence is insufficient
to establish appellant’s claim. In his December 13, 2011 report, Dr. Urdaz noted that he was
treating appellant for his right knee meniscal tear for which he underwent arthroscopic surgery
on September 16, 2011. He stated that appellant had a medial meniscal tear with associated
probable traumatic or degenerative arthritis which was attributable to constant trauma while
working with lifting heavy materials and constant bending and standing up. The Board notes
that, while Dr. Urdaz linked appellant’s knee condition to factors of his employment, the
physician’s report was insufficiently rationalized as he did not adequately explain the reasons
why particular work factors caused or aggravated the diagnosed condition. Dr. Urdaz also did
not address appellant’s right arm condition in this report. As explained above, part of appellant’s
burden of proof includes the submission of rationalized medical opinion evidence establishing
causal relationship. Here, Dr. Urdaz has not explained the reasons why particular work factors
have caused or aggravated a particular diagnosed medical condition.

5

Id.

6

K.W., 59 ECAB 271 (2007) (medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).

4

Appellant also provided several diagnostic reports to include: an August 1, 2011 MRI
scan of the right shoulder from Dr. Acosta; an August 29, 2011 x-ray from Dr. Alonso-Dafauce,
who diagnosed right shoulder peritendinosis calcarea and severe right knee degenerative
osteoarthritis with an associated small suprapatellar effusion and an MRI scan of the right knee,
read by Dr. Gago. However, these reports merely reported findings and did not contain an
opinion regarding the cause of the reported condition.
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.7
Neither the fact that the condition became apparent during a period of employment nor the belief
that the condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.8 Causal relationship must be substantiated by reasoned medical
opinion evidence, which is appellant’s responsibility to submit.
As there is no reasoned medical evidence explaining how appellant’s employment duties
caused or aggravated a medical condition involving his shoulder or knee, appellant has not met
his burden of proof in establishing that he sustained a medical condition in the performance of
duty causally related to factors of his employment.
On appeal, appellant generally disagrees with OWCP’s findings and asserted that
Dr. Urdaz’s opinion was sufficient to establish his claim. However, as noted above, the medical
evidence is insufficient to establish his claim. Appellant may submit evidence or argument with
a written request for reconsideration within one year of this merit decision pursuant to 5 U.S.C.
§ 8128 (a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an injury in the performance of duty causally related to factors of his federal
employment.

7

See Joe T. Williams, 44 ECAB 518, 521 (1993).

8

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the January 3, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 25, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

